Citation Nr: 1048217	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to a compensable evaluation for post-operative 
residuals of bilateral herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to July 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2010.  This matter was 
originally on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hypertension is not related to active service.

2.  The Veteran's heart disease is not related to active service 
or to service-connected disability.

3.  The Veteran's service-connected post-operative residuals of 
bilateral herniorrhaphy are manifested by subjective complaints 
of occasional feeling of pulling in left groin, no objective 
manifestations of recurrent hernia, and objective evidence of 
well-healed, non-tender superficial scar measuring less than 144 
square inches.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

2.  Heart disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

3.  The criteria for a compensable evaluation for post-operative 
residuals of bilateral herniorrhaphy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114,  
Diagnostic Code 7338, 4.124a, Diagnostic Codes 8530, 8630 (2010), 
4.118, Diagnostic Codes 7802-7805 in effect prior to October 23, 
2008.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's June 2010 Remand, the Appeals Management 
Center (AMC) asked the Veteran if he had received any VA or non-
VA medical treatment for his issues on appeal that was not 
evidence by the current record, afforded the Veteran the 
appropriate examinations, and issued a Supplemental Statement of 
the Case.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's June 2010 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires 
the Secretary, for increased-rating claims, to notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-
80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. 
Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in March 2007 and July 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the 
letters informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates.  The letters 
also specifically advised the Veteran that he should tell VA 
about or give to VA evidence that may affect how VA assigns a 
disability evaluation included statements from employers as to 
job performance, lost time, or other information regarding how 
his condition affects his ability to work. 

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in March 2007 and July 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence, as 
well as how VA determines disability ratings and effective dates. 

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and identified private 
medical records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran specifically 
indicated that he has received no VA treatment.  There is no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available and not part of the 
claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded a VA examination in July 2010.  38 C.F.R. § 3.159(c)(4).  
The July 2010 VA examiner addressed the etiology of the Veteran's 
hypertension and heart disease in conjunction with a review of 
the claims file and physical examination of and interview with 
the Veteran.  The July 2010 VA examination report is thorough; 
thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The first 
question that must be addressed, therefore, is whether incurrence 
of hypertension or heart disease is factually shown during 
service.  The Board concludes it was not.  

The Veteran's service treatment records indicate elevated blood 
pressure readings including 130/90 on Report of Medical 
Examination in May 1956; and after hernia repair in June 1956, 
the Veteran's had elevated readings of 140/84, 140/82, 148,94, 
148/90, 146/92, and 140/88.  In August 1955, the Veteran 
complained of occasional intermittent bilateral anterior chest 
pain but no arm pain.  Despite findings in service of elevated 
blood pressure readings, the Board cannot conclude that 
hypertension or a cardiac condition was incurred during service.  
For a showing of chronic disability in service there is required 
a combination of manifestations sufficient to identify the 
disorder, and sufficient observation to establish chronicity at 
the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  In addition, on the 
clinical examination for separation from service, the Veteran's 
heart was evaluated as normal.   Thus, there is no medical 
evidence that shows that the Veteran suffered from hypertension 
or heart disease during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Cardiovascular disease, including hypertension, and 
coronary artery disease can be service-connected on such a basis.  
Although the Veteran testified at his videoconference hearing 
that he was treated for hypertension about one year after he was 
discharged from service, there is no medical evidence to support 
this contention.  There are no post-service medical records in 
the claims file prior to 2000; thus, the record is absent a 
diagnosis of either hypertension or coronary artery disease 
within the year after the Veteran's discharge from active 
service.  It is noteworthy that the Veteran filed a claim for 
compensation in June 1968 for a hernia condition.  At that time 
he did not file a claim for service connection for hypertension.  
This is inconsistent with his assertion that his hypertension 
began within a year after discharge because it is reasonable to 
conclude that if he believed that he had hypertension in 1968 
that was related to service, he would have claimed service 
connection for it at that time.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  The Veteran has not contended that he 
had continuous symptoms which were later diagnosed as 
hypertension or coronary artery disease.  In light of the lack of 
any relevant evidence reported between 1956 and 2000, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this 
case, the appellant clearly has hypertension and coronary artery 
disease.  The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disabilities and the Veteran's military service.

However, no medical professional has ever related these 
conditions to the Veteran's military service.  The Veteran was 
afforded a VA examination in July 2010.  After a review of the 
claims file, interview and physical examination of the Veteran, 
the VA examiner diagnosed hypertension and coronary artery 
disease, status post myocardial infarction.  The examiner opined 
that the Veteran's hypertension was less likely than not caused 
by or related to the symptoms documented during the Veteran's 
military service.  The examiner explained that the elevated blood 
pressure readings during service were isolated readings and the 
elevated blood pressure readings after left inguinal hernia 
surgery were consistent with acute pain and not hypertension.  
The examiner noted that the Veteran reported that he was treated 
with Cardura from the time of his elevated blood pressure 
readings in 1956, but that this was not a credible statement 
since Cardura was (1) not approved by the FDA until February 
2005, and Cardura is (2) used for the treatment of benign 
prostatic hypertrophy rather than for treatment of hypertension.  
The examiner also opined that the Veteran's coronary artery 
disease, which he developed in the early 2000s, is not secondary 
to elevated blood pressure readings in 1956.

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of years 
after service.  

Thus, the record is absent evidence of in-service incurrence of 
hypertension or coronary artery disease, credible evidence of 
hypertension or coronary artery disease within a year following 
service, evidence of continuity of symptomatology, and medical 
evidence of a nexus between service and currently diagnosed 
disorders. 

Although the Veteran contends that his hypertension and coronary 
artery disease are related to his service, as a layman he is not 
competent to offer opinions on medical causation and, moreover, 
the Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected post-operative residuals of 
bilateral herniorrhaphy have been rated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338.  
Diagnostic Code 7338 concerns an inguinal hernia.  A zero percent 
evaluation is warranted for an inguinal hernia not operated, but 
remediable; or small, reducible, or without true hernia 
protrusion.  A 10 percent evaluation contemplates a postoperative 
recurrent hernia, readily reducible and well-supported by a truss 
or belt.  A 30 percent evaluation is in order for a small, 
postoperative recurrent, or unoperated irremediable, inguinal 
hernia, not well supported by truss or not readily reducible.  A 
60 percent evaluation is assigned for a large postoperative and 
recurrent inguinal hernia, not well supported under ordinary 
conditions and not readily reducible, when considered inoperable.  
A 10 percent is added for bilateral involvement, provided the 
second hernia is compensable.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent, only, added 
for the second hernia, if the latter is of compensable degree.

The Veteran underwent VA examination in July 2007.  At that time, 
he reported occasional pain to the left groin at times with 
walking.  The Veteran stated that the pain is a pulling sensation 
and not aggravated by bending, lifting, or coughing.  Physical 
examination demonstrated no palpable bilateral inguinal hernias, 
no adenopathy, and no masses.  The examiner noted that there was 
no objective evidence to support a diagnosis of bilateral 
inguinal hernias.  

The Veteran underwent VA examination in July 2010.  At that time, 
he denied any recurrent symptoms from the right inguinal hernia.  
He complained of a problem that he described as a feeling that a 
leader was pulling in his groin to the left knee when he walks 
for an hour.  The examiner noted that the Veteran's symptoms were 
in the form of flare-ups that occur four times per month and last 
for three to four minutes.  The Veteran also denied any current 
symptoms from the scars including pain, skin breakdown, or other 
problems.  The examiner noted that there were no limitations on 
routine daily activities or employment due to the scar or 
disfigurement. 

Physical examination demonstrated no evidence of inguinal or 
ventral hernia either reducible or supported by truss or belt, 
either irremediable or inoperable.  There was no tenderness to 
palpation in either groin or at the site of previous hernioplasty 
on either side.  There was no evidence of ventral hernia of any 
size and no diastasis of the recti muscles.  The examiner noted 
that the muscles and fascia of the abdominal wall were within 
normal limits.  There were also no residuals of malignancy 
including residuals from treatment.  There were two scars, one 
was 2 1/2 centimeters by 1/8 centimeter located in the right groin 
at the site of previous inguinal hernioplasty, and the other was 
7 centimeters by 1/8 centimeter located in the left groin at the 
site of previous inguinal hernioplasty.  There was no pain on 
examination of either scar and no adherence to underlying tissue.  
The texture of the skin of both scars was noted to be smooth with 
no irregularity, atrophy, shininess, or scaliness.  The scars 
were not unstable and there was no frequent loss of covering of 
skin over the scars from ulceration or breakdown of skin.  There 
was neither elevation nor depression of the surface contour of 
either scar on palpation.  The scars were noted to be superficial 
with no underlying soft tissue damage and were not deep; and 
there was no inflammation, edema, or keloid formation.  The scars 
were noted to be the same color as normal areas of skin with no 
hypopigmentation or hyperpigmentation.  There was no induration 
or inflexibility of the skin in the area of either scar, and 
there was no limitation of motion or other limitation of function 
caused by either scar.  Neither scar was noted to be disfiguring.
 
In order to warrant a compensable rating pursuant to Diagnostic 
Code 7338, the Veteran's disability must be manifested by an 
inguinal hernia that is postoperative and recurrent.  This is 
clearly not the case.  Thus, while 38 C.F.R. § 4.1 instructs the 
rater to consider the history of disability, in this case, such 
history is deemed too remote to have any practical bearing on the 
rating period in question.  Indeed, at no time during or 
proximate to the period on appeal did the Veteran experience any 
recurrence of his bilateral hernias.  Accordingly, the criteria 
for a compensable evaluation have not met or approximated, and a 
higher evaluation is not warranted.

The Board has considered the Veteran's statements to the effect 
that he has experienced occasional discomfort in the left area, 
especially when walking over an hour; however, without any 
showing of hernia recurrence during the period on appeal, the 
currently assigned noncompensable evaluation is found to be 
appropriate.

The Board has also considered whether a separate evaluation is 
warranted for the Veteran's post-operative bilateral 
herniorrhaphy scars.  Scars, other than of the head, face, or 
neck, are to be rated pursuant to 38 U.S.C.A. §38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805.  During the pendency of this 
appeal for an increased rating, the criteria for evaluation of 
scars were amended as of October 23, 2008.  However, the 
revisions are applicable to applications for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).

The Federal Register's paragraph addressing the applicability 
date of the new regulation specifically states:

This amendment shall apply to all applications 
for benefits received by VA on or after October 
23, 2008.  A Veteran whom VA rated before such 
date under diagnostic codes 7800, 7801, 7802, 
7803, 7804, or 7805 of 38 CFR 4.118 may request 
review under these clarified criteria, 
irrespective of whether his or her disability has 
worsened since the last review.  The effective 
date of any award, or any increase in disability 
compensation, based on this amendment will not be 
earlier than the effective date of this rule, but 
will otherwise be assigned under the current 
regulations regarding effective dates, 38 CFR 
3.400, etc.

In the present case, the Veteran's claim for increased rating for 
his post-operative residuals of bilateral herniorrhaphy was 
received in February 2007, before the October 2008 effective date 
of the amendment.  In such circumstances, only the previous 
criteria applies as discussed above in the Federal Register as 
the Veteran has not requested review under the new criteria.

Under Diagnostic Code 7801, which governs scars, other than the 
head, face, or neck, that are deep or cause limited motion, a 10 
percent evaluation is assignable when the area or areas exceed 
six square inches (39 square centimeters).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 square 
inches (77 square centimeters). 38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7802, which governs scars other than the 
head, face, or neck, that are superficial and do not cause 
limited motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or greater. 
38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25 of this 
part.  A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, 
Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable 
for scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 
(1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable 
for scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one 
not associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger or 
toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on 
the amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804, 
Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be rated 
based on limitation of function of affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7804.

In this case, a separate evaluation is not warranted because the 
Veteran's surgical scars are not noted to cause limitation of 
motion, are not adhered to the underlying tissue, are not painful 
upon examination, are not unstable, and do not cover an area of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, and 7804.

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, there is no indication in the record that reasonably raised 
a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected post-
operative residuals of bilateral herniorrhaphy presents such an 
unusual or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability 
does not result in symptoms not contemplated by the criteria in 
the rating schedule.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

1.  Entitlement to service connection for hypertension is denied.

2.  Entitlement to service connection for heart disease is 
denied.

3.  Entitlement to a compensable evaluation for post-operative 
residuals of bilateral herniorrhaphy is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


